Citation Nr: 1639804	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected disabilities.  

6.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1956 to March 1960 and from April 1960 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The August 2011 rating decision granted service connection for PTSD and assigned a 10 percent evaluation, effective October 18, 2010; and denied service connection for diabetes mellitus, type II, hypertension, bilateral hearing loss, tinnitus, sleep apnea, and COPD. 

During the pendency of the appeal, the RO issued a July 2013 rating decision granting an increased evaluation for PTSD to 30 percent, effective October 18, 2010.  The Veteran continues to appeal for a higher evaluation for PTSD.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). 

In October 2014, the Board remanded this matter for further development.  As will be discussed in further detail below, additional development is required for ceratin issues of an appeal.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issues of an initial evaluation in excess of 30 percent for PTSD; service connection for hypertension, to include as secondary to service-connected disabilities; service connection for sleep apnea, to include as secondary to service-connected disabilities; and service connection for COPD, to include as secondary to service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  Any current bilateral hearing loss is not of service origin.

2.  Any current tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claims of service connection for hearing loss and tinnitus, the RO, in a December 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The December 2010 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All available treatment records, service, VA, and private, have been obtained and associated with the record.  There has been no indiction that any records remain outstanding. 

In conjunction with his claim, the Veteran was afforded VA examinations in April 2011 and August 2015.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the record, and provided sufficient opinions to properly address the current issue on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the August 2015 VA examination complied with the directives of the October 2014 Board remand and provided the necessary opinions.  Thus, the Board finds the examinations of record sufficient to properly address the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He also appeared at a hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  See Hensley.

The Board also finds that the Veteran is a combat veteran for VA purposes. Pursuant to 38 U.S.C.A. § 1154 (b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (b); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A. § 1154 (b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154 (b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Veteran maintains that he currently has a hearing loss resulting from noise exposure in service.

A review of the Veteran's active service treatment records reveals that at the time of his April 1956 service entrance examination, the Veteran was found to have 15/15 hearing on whispered voice testing.  Additional whisper voice testing was performed in March 1960, April 1960, April 1966, February 1969, September 1970, and January 1972, all revealing 15/15 results, bilaterally.  

At the time of a July 1968 audiogram, the Veteran had decibel level readings of 0, 0, 5, 15, 15, and 0 in the right ear and 0, 0, 0, 0, 0, and 5 in the left ear at 250, 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner described the Veteran as having a slight hearing loss in the right ear at that time.  

At the time of the Veteran's September 1975 service separation examination decibel level readings of 5, 5, 10, 10, 5, and 5 in the right ear and 10, 10, 10, 10, 10, and 10 in the left ear were reported at 250, 500, 1000, 2000, 3000, and 4000 Hertz.  On his service separation report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had hearing loss and ear, nose and throat trouble.  

At the time of a June 1980 VA examination, a VA examiner checked the box indicating that there was no hearing loss noted.  The Veteran's ears were described as normal. 

In conjunction with his claim, the Veteran was afforded a VA examination in April 2011.  At that time, the Veteran reported having noise exposure in service as a result of his duties as a Navy Combat Corpsman.  He stated that he was afforded no ear protection and that he did not have any post-noise exposure.  The Veteran indicated that he had tinnitus but placed the onset as prior to 1991.  

Audiogram testing revealed decibel level readings of 5, 30, 25, 30, and 45 in the right ear and 5, 20, 20, 20, and 25 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 96 percent in both ears.  

The examiner indicated that the Veteran had mild to severe sensorineural hearing loss in the left ear from 3000 to 8000 Hertz, and hearing within normal limits for the left ear through 4000 Hertz, with moderate to severe sensorineural hearing loss from 6000 to 8000 Hertz.  

In an April 2011 addendum report, the examiner indicated that hearing was within normal limits in both ears while in service and that there were no reports of tinnitus.  The examiner further noted that the Veteran reported intermittent tinnitus with the onset prior to 1991 at the time of the April 2011 VA examination.  The examiner stated that the Veteran's bilateral high frequency hearing loss was less likely as not caused by or a result of military noise exposure as there was no evidence of an onset of hearing loss in service or within a reasonable time post active duty time.  The examiner also opined that the intermittent tinnitus was less likely as not caused by or a result of military noise exposure as reported onset was significantly post active duty time and was likely related to current high frequency hearing loss.  

In conjunction with his claim, the Veteran forwarded the results of a June 2013 private audiogram which revealed decibel level readings of 15, 20, 20, 45, and 60 in the right ear and 10, 20, 20, 35, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

In its October 2014 remand, the Board noted that with regard to the Veteran's claim for service connection for hearing loss and tinnitus, the April 2011 VA audiological examination was inadequate.  The Board observed that the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss.  It noted that based on a lack of evidence of onset in service or within a reasonable time since service, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of his military noise exposure.  The Board found that this opinion was inadequate as it failed to consider and address the Veteran's competent and credible in-service report of hearing loss, evidence of a slight frequency shift in-service, and his reported absence of post-military noise exposure. 

The Board requested that the Veteran be scheduled for a VA examination.  The examiner was requested to render the following opinions:  Was it at least as likely as not (50 percent probability or more) that any current bilateral hearing loss was etiologically related to the Veteran's period of active duty service, including any military noise exposure, or manifested within one year of service separation?  Was it at least as likely as not (50 percent probability or more) that any current tinnitus was etiologically related to the Veteran's period of active duty service, including any military noise exposure?  In responding to the above, the examiner was to consider and address that the Veteran reported symptoms of hearing loss.  See July 1975 self-report of medical history.  The examiner was to also consider and address the Veteran's threshold shifts at frequency levels 250 Hertz (Hz) to 1000 Hz, 4000 Hz and 8000 Hz for his right ear and at 250 Hz to 4000 Hz and 8000 Hz for his left ear as shown in audiometry results from his July 1968 and September 1975 examinations.  The examiner was to also consider the Veteran's lay statements that he had no post-military recreational or occupational noise exposure.  If it was the opinion of the examiner that the Veteran's current bilateral hearing loss was not related to in-service acoustic trauma, a rationale was to be provided to fully explain why the Veteran's current symptomatology was not consistent with in-service noise exposure or why such exposure was not at least a "contributing factor" to any current hearing loss. 

The Veteran was afforded the requested examination in August 2015.  The examiner noted that the Veteran served in the Navy for 19 years (March 1954-April 1956 and April 1960-September 1975).  His primary duty in the service was a Hospital Corpsman.  He spent 2-3 years aboard ship and served in Vietnam for 13 months (September 1966-October 1967).  During his military service, the Veteran reported noise exposure from combat (served alongside the Marine Corps infantry with exposure to mortars, grenades, and machine guns), metal work, and ship restoration equipment.  Hearing protection was denied.  The Veteran reported that his mother had significant hearing loss.  He noted having sustained head/ear injury during his time boxing in the Navy.  The Veteran denied history of ear infections, ear surgery, otalgia, otorrhea, aural fullness, or vertigo. 

Audiological testing performed at that time revealed decibel level readings of 5, 15, 25, CNT, CNT, CNT and CNT in the right ear and -5, CNT, 25, 35, CNT, CNT, and CNT in the left ear at 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  

The examiner indicated that thresholds for the right and left ears indicated above as "CNT" were thresholds which presented with a conductive component.  It was noted that the thresholds were saved to the audiogram but could not be recorded on the form per the directive from National Office which indicated that conductive thresholds which may be able to be medically treated were to be listed on the audiology compensation and pension form as "CNT."  The examiner diagnosed the Veteran as having mixed hearing loss, bilaterally.  

As to both the left and right ear, the examiner indicated that there was no permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hertz.  The examiner further opined that the Veteran's bilateral hearing loss was not as likely as not caused by or the result of an event in military service.  

The examiner indicated that mixed hearing loss was seen on the examination warranting further medical follow-up.  She noted that the conductive components seen today could potentially be medically treated, and therefore thresholds were not saved on the above audiogram per national directive.  She stated that the Veteran's service medical records were reviewed.  An enlistment audiogram was not performed, however a whisper test was conducted showing 15/15 hearing bilaterally, indicating grossly intact hearing.  Additional 15/15 whisper tests were performed on March 9, 1960, April 20, 1960, April 7, 1966, February 4, 1969, September 16, 1970, and January 26, 1972.  She also noted that a threshold audiogram was performed on July 1, 1968 and that results from that date, although described as a slight hearing loss in the right ear by the examiner, showed normal hearing sensitivity, bilaterally.  The examiner stated it was unclear why "slight" hearing loss was indicated; "slight" description was typically reserved for the pediatric population only.  She noted that thresholds less than or equal to 25 decibels were considered to represent normal hearing sensitivity in an adult population.  She also indicated that thresholds at time of retirement were within normal limits, bilaterally, with no evidence of hearing loss/acoustic trauma being noted.  

The examiner also noted that she had been asked to address the Veteran's thresholds shifts at frequencies 250-1000 Hz, 4000 and 8000 Hz for the right ear and 250 to 4000 Hz and 8000 Hz for the left ear:  She indicated that shifts in hearing of 5-10 dB were considered to be within normal measurement variability.  She noted that a shift greater than 10 dB (15 dB and above), would be considered significant and may be suggestive of a noise injury but that no significant shifts in hearing were seen in the above listed frequencies, and that hearing was within normal limits for the right and left ears at time of separation.  She noted that while the Veteran did respond "yes" to hearing loss on self-report of medical history dated July 24, 1975, the subjective report was not supported by objective evidence, audiograms.

The examiner also noted that she had been asked to consider Veteran's lay statements that he had no post-military recreational or occupational noise exposure. She stated that the hearing loss today presented with a conductive component; this configuration of hearing loss was not consistent with noise injury.  She stated that further medical follow-up was warranted to determine etiology of hearing loss.  She observed that the Veteran reported that his mother had a hearing loss as long as he could remember and that a genetic component to hearing loss could not be ruled out.  Additionally, as the Veteran was 76, presbycusis, age related decline in hearing could not be ruled out.  She noted that the Veteran had had a significant decline in hearing since April 2011 despite no recent noise exposure. 

As to the tinnitus claim, the examiner noted that the Veteran had a diagnosis of clinical hearing loss, and that his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus was known to be a symptom associated with hearing loss. 

The examiner indicated that it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  She stated that no evidence of acoustic trauma or tinnitus onset in service could be found during review of Veteran's record.  She noted that records contained within the Veteran's claims file showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  Additionally, no record of complaint or treatment of the claimed condition in service records was found.  The examiner indicated that based upon the objective evidence (audiograms), it was her opinion that there was no evidence on which to conclude that the Veteran's current tinnitus was caused by or a result of military noise exposure. 

Following a review of all the evidence, lay and medical, the Board finds that the criteria for service connection for bilateral hearing loss have not been met.  The Board finds that the weight of the evidence shows that no evidence of hearing loss, as defined for VA rating purposes, occurred during service, and no chronic symptoms of hearing loss were manifested during service.  The service treatment records, while containing a notation at the time of the July 1968 audiogram of slight hearing loss in the right ear, do not reveal that the Veteran had a hearing loss, as defined for VA purposes at that time.  As noted above, the Veteran had decibel level readings of 0, 0, 5, 15, 15, and 0 in the right ear and 0, 0, 0, 0, 0, and 5 in the left ear at 250, 500, 1000, 2000, 3000, and 4000 Hertz.  Moreover, while the Veteran checked the box indicating that he had had hearing loss on his September 1975 service separation report of medical history, audiological testing performed at the time of the September 1975 service separation examination revealed decibel level readings of 5, 5, 10, 10, 5, and 5 in the right ear and 10, 10, 10, 10, 10, and 10 in the left ear at 250, 500, 1000, 2000, 3000, and 4000 Hertz, demonstrating no evidence of hearing loss.  As active service treatment records, which are complete, show no hearing loss, as defined by VA rating purposes, the weight of the evidence demonstrates that there were no "chronic" symptoms of hearing loss during service.  Moreover, at the time of a June 1980 VA examination, the examiner checked the box indicating that no hearing loss was noted and the box relating to the Veteran's ears was marked as normal.  The first objective medical finding of hearing loss was not until the time of the April 2011 VA examination.  

The Veteran has asserted that he has experienced hearing loss since service.  While the Veteran reported having hearing loss on his September 1975 service separation report of medical history, as noted above, testing performed at that time revealed no hearing loss, as defined for VA purposes or Hensley.  These assertions are also inconsistent with the Veteran's not reporting hearing loss on his initial application for compensation received in October 1979 or at the time of a June 1980 VA examination.  This suggests to the Board that there were no pertinent hearing loss problems at either time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hearing loss problems at the time of the 1979 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from hearing loss problems since service, or the lack of hearing loss symptomatology at the time he filed the claim, or both.  Hearing problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed hearing loss problems are related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of hearing loss in service and since service are not credible.

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of the Veteran's current hearing loss falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing.  The evidence does not show clinical documentation of hearing loss until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hearing loss to active service is of no probative value.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current hearing loss to his period of service.  He has not provided either medical evidence or an opinion to support either proposition.  In contrast, the August 2015 VA examiner indicated that the Veteran's current bilateral hearing loss was less likely as not related to or caused by his military noise exposure.  The opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed hearing loss is etiologically related to his period of service.  

As it relates to 38 U.S.C.A. § 1154 (b), as noted above, a veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  The Veteran has not provided such competent medical evidence, and the competent medical evidence of record, in the form of the August 2015 VA opinion, is against the claim.

Because the record does not show hearing loss in service, continuous symptoms of hearing loss since service, hearing loss manifested to a compensable degree within one year of service separation, or hearing loss otherwise related to service, direct and presumptive service connection for hearing loss may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Following a review of all the evidence, lay and medical, the Board finds that the criteria for service connection for tinnitus have not been met.  The Board finds that the weight of the evidence shows that no evidence of tinnitus occurred during service, and no chronic symptoms of tinnitus were manifested during service.  The service treatment records do not contain any complaints or findings of tinnitus/ringing in the ears in service.  As active service treatment records, which are complete, show no tinnitus/ringing in the ears, the weight of the evidence demonstrates that there were no "chronic" symptoms of tinnitus during service.  Moreover, at the time of a June 1980 VA examination, the examiner indicated that the Veteran's ears were normal.  The first objective medical finding of tinnitus was not until the time of the April 2011 VA examination, with onset being noted at that time as prior to 1991, which would place the onset more than 15 years following service.  

The Veteran has asserted that he has experienced tinnitus since service.  While the Board notes that the Veteran reported having ear, nose and throat trouble on his service separation report of medical history, there was no indication that this was related to tinnitus.  This assertion is also inconsistent with the Veteran's not reporting tinnitus on his initial application for compensation received in October 1979 or at the time of a June 1980 VA examination.  This suggests to the Board that there were no pertinent tinnitus problems at either time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus problems at the time of the 1979 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from tinnitus problems since service, or the lack of tinnitus symptomatology at the time he filed the claim, or both.  Tinnitus problems were first reported many years subsequent to the Veteran's period of service.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed tinnitus problems are related to his period of service.  For these reasons, the Board concludes that the assertions of tinnitus in service and since service are not credible.

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of the Veteran's tinnitus falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing.  The evidence does not show clinical documentation of tinnitus until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate tinnitus to active service is of no probative value.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current tinnitus to his period of service.  He has not provided either medical evidence or an opinion to support either proposition.  In contrast, the August 2015 VA examiner indicated that the Veteran's current tinnitus was less likely as not related to or caused by his military noise exposure.  The opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed tinnitus is etiologically related to his period of service.  

As it relates to 38 U.S.C.A. § 1154 (b), as noted above, a veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  The Veteran has not provided such competent medical evidence, and the competent medical evidence of record, in the form of the August 2015 VA opinion, is against the claim.

Because the record does not show tinnitus in service, continuous symptoms of tinnitus since service, or tinnitus otherwise related to service, direct and presumptive service connection for tinnitus may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

As it relates to the claim of service connection for hypertension, in the prior remand, the Board requested that the examiner provide opinions as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or was otherwise etiologically related to an injury, disease, or event in service or manifested within one year of service separation.  The examiner was also requested to render an opinion as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or permanently aggravated by (worsened beyond the natural progression of such disorder) the Veteran's service-connected coronary artery disease.  The Board requested that the examiner consider and address the Veteran's September 1975 separation examination which reflected a blood pressure reading of 142/82.  The Board further requested that the examiner consider and address the Veteran's in-service reported symptoms on his July 1975 self-report of medical history of dizziness or fainting spell, shortness of breath, pain or pressure in chest, palpitation or pounding in heart, and frequent or severe headaches and on the same report, the Veteran's report of "don't know" for high or low blood pressure.  The examiner was also to consider the Veteran's private treatment records from Kaiser Permanente  dated April 2001 to July 2013. 

The requested examination and required opinions were performed and obtained in in July 2015.  Although the examiner provided the requested opinions, he did not consider and address the Veteran's in-service reported symptoms on his July 1975 self-report of medical history of dizziness or fainting spell, shortness of breath, pain or pressure in chest, palpitation or pounding in heart, and frequent or severe headaches or his report of "don't know" for high or low blood pressure. 

Moreover, the Veteran's representative, in his August 2016 written argument, raised the issue of secondary service connection for hypertension due to the Veteran's now service-connected DM and PTSD, in addition to the service-connected coronary artery disease.  

As to the claim of service connection for sleep apnea, the Board, in the prior remand, requested that the Veteran be scheduled for a VA examination to determine the etiology of his sleep apnea.  The examiner was requested to render the following opinion:  Was it at least as likely as not that the Veteran's sleep apnea had its onset in service, or was otherwise etiologically related to an injury, disease, or event in service?  In rendering this opinion the examiner was to consider the Veteran's reported in-service symptoms of frequent trouble sleeping, see July 1975 self-report of medical history and the Veteran's private treatment records from Kaiser Permanente dated April 2001 to July 2013.  

Although the requested examination was performed and the opinion was obtained, the examiner did not address the Veteran's reported in-service symptoms of frequent trouble sleeping.  Moreover, the Veteran's representative, in his August 2016 written argument, also raised the issue of service connection on a secondary basis, as secondary to his service-connected PTSD, DM, and coronary artery disease, and supplied an article that indicated that PTSD symptoms increased the risk of screening positive for obstructive sleep apnea.  

As to service connection for COPD, the Board, in its December 2015 remand, requested that the Veteran be afforded a VA examination to determine the etiology of any current COPD.  The examiner was requested to render an opinion as to whether it was at least as likely as not that the Veteran's COPD had its onset in service, or was otherwise etiologically related to an injury, disease, or event in service.  The examiner was to consider the Veteran's reported in-service symptoms of chronic cough, shortness of breath, pain or pressure in chest, and ear, nose, or throat trouble.  See July 1975 self-report of medical history.  

Although the requested examination and opinion were performed and obtained, the examiner did not address the Veteran's reported in-service symptoms of chronic cough, shortness of breath, pain or pressure in chest, and ear, nose, or throat trouble on his July 1975 self-report of medical history.  Moreover, the Veteran's representative, in his August 2016 written argument, also raised the issue of service connection on a secondary basis, to include as secondary to his service-connected PTSD, DM, and coronary artery disease, and supplied an article showing possible relationships between COPD and other disabilities, including heart disease, depression, and DM.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Given the above, additional development is required for each of the above claimed disorders, to include obtaining an addendum opinion to the prior obtained opinions and to address the claims of secondary service connection for each of these disabilities.  

As to the issue of a higher evaluation for PTSD, the Board notes that subsequent to the issuance of the last supplemental statement of the case, promulgated in March 2016, numerous treatment records relating to the Veteran's PTSD treatment  were received from the San Marcos Vet Center.  These records are pertinent to the Veteran's claim and have not been reviewed by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records from all identified VA facilities which have not been previously associated with the record.   

2.  If available, return the record to the examiner who performed the July 2015 VA COPD examination.  Following a review of the entire record, the examiner is once again requested to render the following opinions:  Is it at least as likely as not that the Veteran's COPD had its onset in service, or was otherwise etiologically related to an injury, disease, or event in service?  When rendering this opinion the examiner is to consider and discuss the Veteran's reported in-service symptoms of chronic cough, shortness of breath, pain or pressure in chest, and ear, nose, or throat trouble.  See July 1975 self-report of medical history.  

The examiner is also requested to render the following opinions:  

Is it as likely as not (50 percent probability or greater) that any current COPD is caused by the service-connected PTSD, DM, and/or coronary artery disease?

If not, is it at least as likely as not (50 percent probability or greater) that any current COPD is aggravated (permanently worsened) by the service-connected PTSD, DM, and/or coronary artery disease?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  

When addressing the secondary service connection questions, the examiner must address the article supplied by the Veteran's representative showing possible relationships between COPD and other disabilities including heart disease, depression, and DM.  

Complete detailed rationale is requested for each opinion that is rendered.  

3.  If available, return the record to the examiner who performed the July 2015 VA sleep apnea examination.  Following a review of the entire record, the examiner is once again requested to render the following opinions:  Is it at least as likely as not that the Veteran's sleep apnea had its onset in service, or was otherwise etiologically related to an injury, disease, or event in service?  When rendering this opinion the examiner must consider and discuss the Veteran's reported in-service symptoms of frequent trouble sleeping.  See July 1975 self-report of medical history. 

The examiner is also requested to render the following opinions:  

Is it as likely as not (50 percent probability or greater) that any current sleep apnea is caused by the Veteran's service-connected PTSD, DM, and/or coronary artery disease?

If not, is it at least as likely as not (50 percent probability or greater) that any current sleep apnea is aggravated (permanently worsened) by the service-connected PTSD, DM, and/or coronary artery disease?  If aggravation is found, to the extent that it is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  

When addressing the secondary service connection questions, the examiner must address the article supplied by the Veteran's representative which indicated that PTSD symptoms increased the risk of screening positive for obstructive sleep apnea.

Complete detailed rationale is requested for each opinion that is rendered.  

4.  If available, return the record to the examiner who performed the July 2015 VA hypertension examination.  Following a review of the entire record, the examiner is once again requested to render the following opinion:  Is it at least as likely as not that the Veteran's hypertension had its onset in service, or was otherwise etiologically related to an injury, disease, or event in service?  When rendering this opinion the examiner must  consider and address the Veteran's in-service reported symptoms on his July 1975 self-report of medical history of dizziness or fainting spell, shortness of breath, pain or pressure in chest, palpitation or pounding in heart, and frequent or severe headaches or his report of "don't know" for high or low blood pressure. 

The examiner is also requested to render the following opinions:  

Is it as likely as not (50 percent probability or greater) that any current hypertension is caused by the service-connected PTSD, DM, and/or coronary artery disease?

If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension is aggravated (permanently worsened) by the service-connected PTSD, DM, and/or coronary artery disease?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  

Complete detailed rationale is requested for each opinion that is rendered.  

5.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


